Case 4:18-cV-03712 Document 1 Filed in TXSD on 10/09/18 Page 1 of 4

THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION
IN HARRIS COUNTY TEXAS

 

»\: aim wl L
cASE NO= w€;"§€_s»;.=.. _
H§M
007 0 9 2018
YoLANDA M.WILLIAMS "”"Nerad,ey clerk
' dam

Plaintiff
v

UNIVERSITY OF HOUSTON DOWNTOWN POLICE
DEPARTMENT - et.al

UNIVERSITY OF HOUSTON DOWNTOWN - et.al
UNIVERSITY OF HOUSTON DOWNTOWN SPORT
& FITNESS CENTER - et.al

Defendants

ORIGINAL

Case 4:18-cV-03712 Document 1 Filed in TXSD on 10/09/18 Page 2 of 4

COMPLAINT

Plaintiff, YOLANDA M WILLIAMS hereby sues above mention
defendants and alleges as follows:

INTRODUCTION

1. Discrimination, cruel treatment, civil rights violation and
defamation of character against the listed defendants above. In
Which, the plaintiff: an Alumni of University of Houston
DOWntoWn Was given trespass citations and inform not to return
to the university campus With no probable cause. Thus, rendering
a greater hardship on the defendant and causing injury to the
plaintiff

JURISDICTION AND VENUE

2. This court has jurisdiction over this matter because the
plaintiff civil lawsuits excess the amount of 10,000 dollars. ln Which,
excess the amount of the smalls claim court.

 

 

 

Case 4:18-cV-03712 Document 1 Filed in TXSD on 10/09/18 Page 3 of 4

PRAYER FOR RELIEF

WHEREFORE, the plaintiff respectfully requests this court to
grant a monetary judgment for the reason stated in this motion and the

evidence to be presented in court.

Yoianda M.Wiuiams
P.o. Box 524303
Houston, TX 77052

Wlonda48@gmail.com

281-804-8292

 

Case 4:18-cv-03712 Document 1 Filed in TXSD on 10/09/18 Page 4 of 4

No.
|N THE UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF TEXAS HOUSTON D|VlSlON
YOLANDA M. WILL|AN|S
Plaintiff
v
UN|VERS|TY OF HOUSTON DOWNTOWN POL|CE DEPARTMENT - et.al

UN|VERS|TY OF HOUSTON DOWNTOWN SPORTS AND F|TNESS CENTER - et.a|.

 

|, Yo|anda M.Wil|iams, do swear or declare that on this date @@Zvé% /U'/ c t /f

2018, as required by |aw; | have served a motion for a civil lawsuit on each party to the above
proceeding or that party's counsel, and on every other person required to be reserved, by email or first
class postage prepaid

UN|VERS|TY OF HOUSTON DOWNTOWN POL|CE DEPARTMENT et.a|
UN|VERS|TY OF HOUSTON DOWNTOWN SPORTS AND F|TNESS CENTER et.ai.
1 lvlain Street

Houston, Texas 77002

| declare under penalty of perjury that the foregoing is true and correct.

Executedon /G[ /O[V?U[é

 

 

 

